Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 05/24/2021, with respect to the rejection of claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A high capacitance capacitor having: a housing, a first plurality of first electrodes, a second plurality of second electrodes, a separator between each pair of a first and a second electrode, and an electrolytic liquid between electrodes and in the separator, wherein: the first plurality of first electrodes are at least substantially parallel plate-shaped conductors each attached, along a furthermost edge thereof, directly to a first terminal, each first electrode extending a predetermined first distance, along a first predetermined direction, from the first terminal, the second plurality second electrodes are plate-shaped conductors at least substantially parallel to each other and to the first conductors and each attached, along a furthermost edge thereof, directly to a second terminal, one of the second plurality of conductors being positioned between a pair of neighbouring conductors of the first plurality, each second electrode extending a predetermined second distance, along a second, each of the first electrodes is connected to the first terminal over a distance exceeding the first distance, each of the second electrodes is connected to the second terminal over a distance exceeding the second distance, one side of the first terminal is exposed to the surroundings forming an outer surface of the housing, one side of the second terminal is exposed to the surroundings forming an outer surface of the housing, and 2U.S. Serial No. 16/470,580 AMENDMENT AFTER FINAL Docket No. 436S.0002 the first and second electrodes are directly attached to the first and second terminal, respectively.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein: the first plurality of first electrodes are at least substantially parallel plate-shaped conductors each attached, along a furthermost edge thereof, directly to a first terminal, each first electrode extending a predetermined first distance, along a first predetermined direction, from the first terminal and each of the first electrodes is connected to the first terminal over a distance exceeding the first distance” in combination with the other claim limitations. 
Cited Prior Art
Itaya et al (US 2014/0134487) teaches relevant art in Fig. 1(b).
IWAMA et al (US 2016/0163454) teaches relevant art in Figs. 4-5. 
HASEGAWA (US 2010/0195272) teaches relevant art in Fig. 2.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848